PER CURIAM.
It appearing, upon a consideration of this cause, that there was substantial evidence upon which to submit to the jury the issue as to whether the deceased became permanently and totally disabled during the life of the policy sued on, and it further appearing that the error of the court in admitting in evidence the letter of the Veterans’ Administration awarding compensation to the deceased for a “service connected tubercular condition” was not prejudicial to the appellant in view of the other evidence in the case.
It is ordered that the judgment be, and it is hereby, affirmed.